DETAILED ACTION
Status of the Claims
In the communication filed on June 14, 2022, claims 1, 5-6 and 16 are amended, claims 4, 7 and 17 are canceled, and claim 20 is newly added. Thus, claims 1-3, 5-6, 8-16 and 18-20 are pending.
Response to Arguments
Applicant’s amendments, see claim 1, filed June 14, 2022 have been fully considered and are persuasive.
Ex parte Quayle
This application is in condition for allowance except for the following formal matters:  The Drawings and Claims are objected to as set forth supra in this detailed action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The "charging branch circuit" recited inis described as being connected to a charging device and the battery pack. However, element (313) is not shown as being connected to the battery pack as there is no connection of the high-voltage direct current output terminal to the battery pack shown. Further, FIG. 2 does not show a charging branch circuit connected to the charging device, but is rather shown as being part of the charging device (31). 
Further, the “charging branch circuit” recited in at least claim 1, line 21 describes being disconnected, however, no mechanism to disconnect the charging branch circuit (313) is illustrated.
The “charging branch circuit” as described in the claims must be shown or the features canceled from the claims.  This limitation is also recited in at least claims 2, 15 and 20.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5-6, 8-16 and 18-20 are objected to because of the following informalities:  
Regarding claim 1, line 19 recites “the second power”. This should be amended to recite “the second power supply branch circuit”.
Claim 1 recites “equalization processing” in lines 10. This should be amended to recite “an equalization processing”. 
Claim 1 recites “equalization processing”  in line 28. This should be amended to recite “the equalization processing”.
Regarding claim 6, line 4, “batter pack” should be amended to recite “battery pack”.
Claim 20 recites “equalization processing” in lines 7 and 23. This should be amended to recite “an equalization processing”. 
Claim 20 recites “equalization processing” in line 23. This should be amended to recite “the equalization processing”.
Claim 20 recites the limitation "the battery equalization unit" in line 7.  This should be amended to recite "a battery equalization unit".
Appropriate correction is required.
Claims 2-3, 5, 8-16 and 18-19 are objected to due to their dependency upon an objected claim.

Allowable Subject Matter
Claims 1-3, 5-6, 8-16 and 18-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Although the prior art made of record discloses a battery equalization system including a battery equalization unit comprising a collection unit, an equalization circuit t” in combination with the intervening limitations.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung US20130069594A1: teaches charging each cell to full capacity, however, does so without a balancing process.
Mei US20160190829: This reference teaches the arrangement of having a collection module and an equalization module but does not include a separate controller.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859